USCA4 Appeal: 21-2361      Doc: 14         Filed: 01/24/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2361


        In re: DENNIS JAMES JOHNSON,

                            Petitioner.



                    On Petition for Writ of Mandamus. (3:21-cv-00064-GMG-RWT)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Dennis James Johnson, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2361      Doc: 14         Filed: 01/24/2022      Pg: 2 of 2




        PER CURIAM:

               Dennis James Johnson petitions for a writ of mandamus, alleging that the district

        court has unduly delayed in ruling on his 28 U.S.C. § 2241 petition. He seeks an order

        from this court directing the district court to act. The present record does not reveal undue

        delay in the district court. Accordingly, we deny the mandamus petition. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                               PETITION DENIED




                                                     2